14 So. 3d 219 (2009)
Bruce MADEIROS a/k/a Bruce Medeiros, Petitioner,
v.
STATE of Florida, Respondent.
No. SC08-2153.
Supreme Court of Florida.
July 9, 2009.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, Fifteenth Judicial Circuit, West Palm Beach, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, and August A. Bonavita, Assistant Attorney General, West Palm Beach, FL, for Respondent.
PER CURIAM.
We have for review Madeiros v. State, 992 So. 2d 370 (Fla. 4th DCA 2008), in which the Fourth District Court of Appeal cited as authority the Second District Court of Appeal's decision in Gisi v. State, 948 So. 2d 816 (Fla. 2d DCA 2007), *220 quashed, 4 So. 3d 613 (Fla.2009), and certified conflict with the Fifth District Court of Appeal's decision in Rabedeau v. State, 971 So. 2d 913 (Fla. 5th DCA 2007), approved, 2 So. 3d 191 (Fla.2009). At the time the Fourth District issued its Madeiros decision, both Gisi and Rabedeau were pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla. 1981).
We stayed proceedings in this case pending our disposition of State v. Rabedeau, 2 So. 3d 191 (Fla.2009) (approving the Fifth District's Rabedeau decision and disapproving the Second District's Gisi decision), and Gisi v. State, 4 So. 3d 613 (Fla. 2009) (recognizing approval of the Fifth District's Rabedeau decision and quashing the Second District's Gisi decision). We then issued an order directing respondent in the present case to show cause why we should not exercise jurisdiction, quash the Fourth District's underlying Madeiros decision and remand for reconsideration in light of our decisions in Rabedeau and Gisi. Respondent in its response concedes that it cannot show such cause.
We have accordingly determined to exercise jurisdiction and grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Fourth District for reconsideration upon application of this Court's decisions in Rabedeau and Gisi.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ, concur.